DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/22 has been entered.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 10/5/22, with respect to the rejection(s) of claim(s) 2-9 and 27-45 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Examiner has considered the Supplemental Amendment filed on 12/13/22 and, upon further consideration, a new ground(s) of rejection is made in view of Liebing (PG Pub. 2017/0014562).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 and 27-29, 31-38 and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuseth (PG Pub. 2018/0311421) in view of Liebing (PG Pub. 2017/0014562).
Regarding Claim 2, Tuseth (‘421) discloses a blood flow assist system comprising:
a pump (see pump P; Fig. 1) comprising a pump housing (see par. 70; pump housing 320 in Fig. 3 or pump housing 504 in Fig. 5B; par. 107) having an inlet port (see inlet ports 8 in Fig. 1 or inlets 326 in Fig. 3); and
a support structure (see fixing means 302) comprising a plurality of struts (see arms 306) coupled to or formed with the pump housing (see Fig. 3), a distal end of the pump housing disposed adjacent respective proximal ends of the plurality of struts (see par. 80), the support structure having an expanded configuration (see “deployed” position; par. 80) in which the plurality of struts extend outwardly relative to the pump housing (see Fig. 3) and a collapsed configuration (see “delivery” position; par. 82) in which the pump is disposed in a sheath (see par. 19 and 90), wherein the support structure is coupled to or formed with the pump housing (see par. 80) adjacent to the inlet port (see Fig. 3). The examiner considers the pump housing 320 is adjacent to the inlet port 326 and the support structure 302 is coupled to the pump housing via coupler 330 (see par. 84).
However, Tuseth (‘421) does not explicitly disclose the sheath or wherein, in the collapsed configuration, a width of the strut structure is narrower in a portion than the width of the pump housing. Liebling discloses a similar blood flow assist system (see Fig. 1) having a pump (see pump 3) disposed in a sheath (see catheter 4; see Fig. 1 and 4) with a support structure (see bearing arrangement 15) having a plurality of struts (see struts 20 and 21) wherein, a lateral dimension of at least a portion of each strut as measured from a central longitudinal axis of the pump to a radially-outer surface of the strut is no more than a lateral dimension of the pump housing (see pump housing 6; Fig. 3) as measured from the central longitudinal axis of a pump to a radially outer surface of 
    PNG
    media_image1.png
    212
    1103
    media_image1.png
    Greyscale
the pump housing (see modified Fig. 4, 8 and 9 below).



  

The examiner considers that “A” is the lateral dimension of the pump housing measured from the longitudinal axis to a radially outer surface of the pump housing and “B” is the lateral dimension of at least a portion of each strut as measured from the longitudinal axis to a radially outer surface of the strut. “A” will necessarily be larger than “B” when the struts are in collapsed configuration especially at the distal most end of the struts where the struts taper. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the struts braced in this compressed manner because Liebling teaches it forms an inflow cage at the distal end of the pump that prevents large coagulated masses from penetrating the pump housing (see par. 34).
Regarding Claims 3 and 31, Tuseth (‘421) discloses wherein the major lateral dimension of the at least the portion of the struts is less than the major lateral dimension of the pump housing (see Fig. 3).
Regarding Claims 4, 32, and 40, Tuseth (‘421) discloses a motor housing and a motor disposed in the motor housing (see motor 316; Fig. 3; par. 85 and 118), wherein the major lateral dimension of the at least the portion of the struts is less than a major lateral dimension of the motor housing (see Fig. 3).
Regarding Claims 5 and 45, Tuseth (‘421) discloses contact pads at a distal portion of the struts (see circular ends of struts 306; Fig. 3) configured to contact a blood vessel wall (see anatomical wall 4, par. 81) to maintain spacing of the pump housing from a blood vessel wall in which the pump housing is disposed (see par. 81). However, the pads are not convex in a transverse direction to the longitudinal axis of the strut. It is concave. It would have been a matter of obvious design choice to make the pads convex since the Applicant has not disclosed that the convexity provides an advantage, is used for a particular purpose, or solves a stated problem (see Specification par. 79 where alternate shapes are offered, such as spherical or domed). 
Regarding Claims 7, 35, and 43, Tuseth (‘421) discloses the struts comprise at least one inflection along a slender body thereof to facilitate folding of the struts into a lumen of the sheath (see modified Fig. 3 below where the strut bends).

    PNG
    media_image2.png
    295
    255
    media_image2.png
    Greyscale


Regarding Claims 8, 36, and 44, Tuseth (‘421) discloses a tether (see drive line 308) extending away from the pump housing (see Fig. 3), the tether configured to oppose loads applied in opposite directions at opposite ends thereof (see “reduces strain”; par. 92).
Regarding Claims 9 and 37, Tuseth (‘421) discloses the tether comprises a conductor configured to convey current to a motor operatively coupled to the impeller from a source connectable to a proximal end of the tether (see par. 85).
Regarding Claims 27-28, see rejection of similarly worded Claim 2 above. Tuseth (‘421) further discloses the pump housing comprising a port (see fluid outlet ports 303; par. 90, and Fig. 4) through which blood flows. Tuseth (‘421) further discloses the proximal ends of the plurality of struts disposed at least partially about the port (see Fig. 3). 
Regarding Claim 29, Tuseth (‘421) does not disclose a space between the struts and the sheath in the collapsed configuration. Liebling discloses wherein, in the collapsed configuration, respective distal ends of the plurality of struts are spaced apart from an inner wall of the sheath (see Fig. 4 and 9). The examiner considers that if the struts only touch the pump housing in expanded form and the pump housing is spaced apart from the inner wall of the sheath, then in collapsed form, the struts would necessarily be spaced from the inner wall of the sheath (see modified Fig. 4 below). It would have been obvious to one of ordinary skill in the art at the time of the invention to leave space between the struts and the inner wall of the sheath to allow for the ease of axial movement (see par. 81).

    PNG
    media_image3.png
    195
    355
    media_image3.png
    Greyscale

Regarding Claims 33 and 41, Tuseth (‘421) discloses convex contact pads at a distal portion of the struts (see Fig. 3), the convex contact pads configured to contact a blood vessel wall to maintain spacing of the pump housing from a blood vessel wall in which the pump housing is disposed (see par. 76 and 78).
Regarding Claims 6, 34 and 42, Tuseth (‘421) discloses wherein each of the contact pads comprises a smooth surface free of sharp edges or hooks (see Fig. 3 and par. 81). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contact pads with a smooth surface because Tuseth teaches it is undesirable to damage the anatomical walls (see par. 82).
Regarding Claim 38, see rejection of similarly worded Claims 2 and 29 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heuring et al. (PG Pub. 2014/0128659): Fig. 1B and 1C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792